Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to the filing of Application 16/829,513, Egger et al. for “CONTROLLING A WORKING CONDITION OF ELECTRONIC DEVICES”, which was filed on 03/25/2020.
Per the amendment, claims 1-20 are pending, and the independent claims are 1 and 19.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Interpretation
Independent claim 19 currently recites “a computer readable storage medium..”. Typically, the present claim would be rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter: the claim does not fall within at least one of the four categories of patent eligible subject matter because the term “tangible” encompasses transitory forms of signal transmission.
However, paragraph 120 of the supporting specification, as filed, explicitly excludes propagating signals from the definition of “tangible”. 
As described in paragraph 120, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”
Since the claims are interpreted in light of the specification, the present claim is therefore eligible under 35 U.S.C. 101.


Reasons for Allowance
Claims 1-20 are allowed; the following is an examiner’s statement of reasons for allowance:
A detailed search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims. The closest prior art found is as follows:
With respect to independent claim 21, the closest prior art consists of XX

Regarding claim 1, HAMANN et al. (US20130166241A1) teaches A method for controlling a working condition of electronic devices via controlling a climate parameter, the method comprising: (HAMANN, Fig. 5, step 502, paragraph 27, teach temperature forecasting of an electronic device using sensor observations.) 
measuring a climate parameter distribution by an array of climate sensors arranged in vicinity of an array of the electronic devices; (HAMANN, Fig. 4B, paragraph 26, shows sensor distribution array.)
feeding the climate parameter distribution to a climate control system and controlling by the climate control system the climate parameter by providing a controllable fluid stream of a cooling fluid towards the electronic devices; (HAMANN, Fig. 5, step 502, paragraphs 27-28, teach feeding the temperature at the sensor locations to a climate control system and controlling the temperature (i.e. climate control). Note, HAMANN does not describe a fluid stream of cooling fluids.)

PANDEY et al. (US20120109404A1) teaches obtaining operational data from the electronic devices, representing working conditions based on workloads, and based on the climate parameter affecting the electronic devices; feeding the operational data into the climate control system to determine control actions to be executed to control the working condition of the electronic devices by controlling the climate parameter; (PANDEY, Fig. 8, steps 810-820, paragraphs 55, 72, teach obtaining influence zone information (i.e. operational data from electronic devices) representing working load and/or environmental conditions and feeding the data to a control system in a data center to perform actions to control the condition.) 
obtaining activity data about external activities influencing the workload processed by the electronic devices; (PANDEY, Fig. 8, step 815, paragraphs 55, 72, teach sensing environmental conditions (i.e. external activities influencing workload of the data center.)
providing a machine learning algorithm trained with past activity data, thereby having learned to derive from the activity data an expectable workload for the electronic devices being expectable in a predetermined time window after the external activities; (PANDEY, Fig. 4, paragraph 37, teach wireless sensors networked together and configured to feed information to analysis processor 100 for processing via collection of time-stamped environmental data.) 
feeding new activity data to the machine learning algorithm, and obtaining from the machine learning algorithm a prediction output regarding the expectable workload for the electronic devices, in a predetermined time window; (PANDEY, Fig. 4, paragraph 37, teach wireless sensors networked together and configured to feed information to analysis processor 100 for processing via collection of time-stamped environmental data.) 
feeding the prediction output to the climate control system as additional input for controlling the climate parameter in the predetermined time window; (PANDEY, Fig. 4, paragraph 37, and Fig. 8, step 815, paragraph 72, teach additional information for performing modification of the environmental conditions.)
Furthermore, PANDEY teaches fluid stream of a cooling fluid towards the electronic devices; (PANDEY, paragraph 25 teaches parameters such as fluid flow.)

BAK et al. (US20180039717A1) teaches generating a current climate map, the current climate map reflecting a climate profile across the array of the electronic devices, obtained via the controlled climate parameters; (BAK, Fig. 3, paragraphs 48-54, steps 306-312, teach generating pseudo heat map (i.e. current climate map) which reflects thermal anomalies (i.e. climate profile) across temperature data from sensors (i.e. across an array of electronic devices).)

	LINGLE et al. (US11190918B1) is directed towards utilizing hardware and software to control and record environmental and other data obtained from sensors and other devices, placed throughout a facility, and analyzing and displaying the information in a detailed status report of the environmental conditions inside facility, and once analyzed, the software can provide recommendations to implement measures that increase the efficiency of the facility (Abstract). More particularly, Fig. 11, Col. 22, lines 36-42, teach software that works with devices manages the network that the devices communicate on, collects the data, and analyzes the data to create information and insights about the data center environment and data center power consumption.

	BOWER, III et al. (US20120123595A1) is directed towards controlling a flow of the fluid coolant through the cooling system based on the temperature of the fluid coolant and/or the operational condition (Abstract). More particularly, Fig. 3, step 304, paragraph 22, teach controlling the flow of the fluid coolant through the cooling system based on the temperature of the coolant and/or the operational condition.

	International Publication WO2013095494A1, by Vangilder et al., is directed towards dividing the electronics system into a computational grid including a plurality of fluid cells and a plurality of solid cells, determining air flow values for the plurality of fluid cells using a potential flow model analysis, determining a temperature of a fluid cell by calculating heat transfer into the fluid cell from any adjacent fluid cells and from any adjacent solid cells, determining a temperature of a solid cell by calculating heat transfer into the solid cell from any adjacent solid cells and heat transfer out of the solid cell into any adjacent fluid cells, and storing, on a storage device, the air flow values and the temperature of the fluid cell and the temperature of the solid cell (Abstract). More particularly, Fig. 4, steps 440, 450, 460, teach determining heat transfer coefficients, computing fluid temperatures, and computing solid temperatures. 

However, none of these references, taken alone or in any reasonable combination, teach the features of: generating a target climate map, the target climate map being obtainable via rearranging the electronic devices, wherein the target climate map represents a workload and climate conditions matching the current climate map at a reduced power consumption over a predetermined second time window; and generating a rearrangement plan, comprising rearrangement steps for the electronic devices, required when starting from the current climate map to arrive at the target climate map, as similarly recited in independent claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822. The examiner can normally be reached 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WALLI Z. BUTT
Primary Examiner
Art Unit 2412



/WALLI Z BUTT/Examiner, Art Unit 2412